DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ arguments/amendments dated 07/26/2021.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 1; the methods of claims 8 and 20; the devices of claims 9 and 12.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Ren (US 2017/0186973) teaches a material Compound 3 (pg 3):

    PNG
    media_image1.png
    284
    455
    media_image1.png
    Greyscale

	Compound 3 shows D is a carbazole (Formula IIa); X = CN; R1 and R2 = H; Z = direct bond; all Ra = H. Applicant requires that at least one of Ra is not H.





    PNG
    media_image2.png
    727
    450
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    326
    408
    media_image3.png
    Greyscale

	The office views the above as inclusive of R3 or R6 as a C12 biphenyl group which reads on Bb as a phenyl group substituted with a phenyl group.
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Formula I-II by selecting various functional equivalent substituents R1-R8 which would have included the above variants which reads on the instant limitations, absent unexpected results.

Showing of Unexpected Results
Applicant has presented a 132 Declaration wherein compound which differ only by unsubstituted versus substituted carbazole groups. The substitution at the carbazole groups unexpectedly and surprisingly leads to a shift of the emission maximum toward longer wavelengths, while also maintaining a relatively comparable PLQY as compared to the organic molecule within the scope of Ren with all Ra is H. Thus, the substitution 
While the above generic material of Ren encompasses derivatives with substituted carbazole moieties, Ren fails to suggest or offer any guidance that would render to select said derivatives with the expectation of affecting a red shift to make a more suitable emitter for an OLED.

Claims 1-13 and 16-22 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786